Title: From George Washington to Maj. Gen. Israel Putnam, 16 July 1779 [letter not found]
From: Washington, George
To: Putnam, Israel

Letter not found: to Maj. Gen. Israel Putnam, 16 July 1779. Putnam wrote GW on 16 July: “I am this moment honord with your Excellencys Letter,

announcing the agreeable & happy news of Genl Waynes Success.” The date is supplied on the basis of Washington’s letters of this date on this topic to George Clinton, John Jay, William Livingston, and Alexander McDougall.